DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's Amendment to Claims, Abstract and Remarks filed on June 4, 2021 is acknowledged.
2.2.	Claims 1-4 and 8-9 have been withdrawn. Claim 10 is newly added. Claim 5 has been amended for clarity and by specifying that pellets drying to about  165°C and 
maintained this temperature  for  about 15 to 60 minutes and that temperature of nitrogen is about 215 °C in crystallizer  vessel and  residence time to about 2 hours.  
	Support for the amendment was found in Applicant's published Specification ( see US 2020/0095373, [0015], Examples and original claims). Therefore, no New Matter has been added with instant Amendment.
EXAMINER’S AMENDMENT
3.	Authorization for this examiner’s amendment was given in an interview with Mr. Hudson on September 1, 2021 ( Interview Summary attached).
The application has been amended as follows: 
3.1.	Amend Claim 5 by incorporation of limitations of Claims 6 and 7 as shown below
 ( see last line of Claim 5):
a) " a residence time of about 2 hours , wherein  increase of the IV of the polyester pellets is less than about 0.01 to 0.015 dl/g and the  polyester pellets have a crystallinity greater than about 52%."
( intrinsic viscosity)" after IV – " IV  ( intrinsic viscosity) of about .."
3.2.	Cancel Claims 1-4, 6-7 and 8-9. 
3.3.	Amend Abstract filed on June 4, 2021 by:
a)  in item c) –third line of the Abstract  insert "( intrinsic viscosity)" after IV – " IV  ( intrinsic viscosity) of about .."
b) adding after ( see last sentence of the Abstract) : " polyester pellets, wherein increase of the IV of the polyester pellets is less than about 0.01 to 0.015 dl/g and the  polyester pellets have a crystallinity greater than about 52%."  
REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance:
	Upon further consideration of the amendment to Claim 5 filed on June 4, 2021 and Examiner's amendment to Claim 5 by incorporation of the limitations of Claims 6 and 7 and consideration of  Applicant's arguments, Examiner concluded that Applicant's claimed subject matter directed to Method for producing non-solid state polyester with IV ( intrinsic viscosity) in range from 0.7 to 0.85 dl/g and increase of IV  as result of heat treatment at specific temperature and residence time in range from 0.01 to 0.015 dl/g is allowable over the Prior art of Record. In this respect note that the closest Prior art of Record (Jernigan) did not disclose or teach all the limitation of Applicant's claimed method with sufficient specificity. Therefore, Claim 5 and dependent Claim 10 are allowed.                                                      
                                                          Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see PTO-892 attached.	
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu (Walter) Choi can be reached on (571) 272 1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/GENNADIY MESH/Examiner, Art Unit 1763   

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763